Citation Nr: 1035317	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-31 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the June 4, 1985 rating decision contains clear and 
unmistakable error (CUE) in assigning an initial noncompensable 
disability rating for residuals of a left tibial fracture with 
osteoarthritic changes and chronic chondromalacia of the knee.  

2.  Whether the June 4, 1985 rating decision contains CUE in not 
granting entitlement to service connection for a left knee scar.  

3.  Entitlement to service connection for osteomyelitis, to 
include as secondary to residuals of a left tibial fracture.

4.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to residuals of a left tibial 
fracture.

5.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to residuals of a left tibial 
fracture.

6.  Entitlement to service connection for bilateral carpal tunnel 
syndrome, to include as secondary to residuals of a left tibial 
fracture.

7.  Entitlement to service connection for hypertension, to 
include as secondary to residuals of a left tibial fracture.

8.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to residuals of a left tibial fracture.

9.  Entitlement to service connection for mumps, to include as 
secondary to residuals of a left tibial fracture.

10.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to residuals of a left tibial 
fracture.

11.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to residuals of a left tibial 
fracture.

12.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to residuals of a left tibial fracture.

13.  Entitlement to service connection for gout, to include as 
secondary to residuals of a left tibial fracture.

14.  Entitlement to service connection for a right knee 
disability, to include as secondary to residuals of a left tibial 
fracture.

15.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to residuals of a left tibial 
fracture.

16.  Entitlement to service connection for diabetic eye 
retinopathy, to include as secondary to residuals of a left 
tibial fracture.

17.  Entitlement to service connection for high cholesterol.

18.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.  

19.  Entitlement to a rating in excess of 30 percent for 
residuals of a left tibia fracture with osteoarthritic changes 
and chronic chondromalacia of the knee. 

20.  Entitlement to a rating in excess of 30 percent for 
recurrent subluxation of the left knee.  

21.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).

22.  Entitlement to an effective date earlier than September 9, 
1983 for the grant of service connection for residuals of a 
fracture of the left tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 
1958.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006, March 2009, March 2010, and 
April 2010 rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a May 2007 statement, the Veteran filed numerous claims for 
compensation, including entitlement to service connection for 
left thigh atrophy and entitlement to a clothing allowance.  
These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) and the Board does not have 
jurisdiction over them.  They are therefore referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for entitlement to service connection (except for a 
cervical spine disability) and increased ratings and entitlement 
to special monthly compensation and TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 4, 1985 rating decision was not subsumed by the 
November 30, 2005 Board decision.  

2.  The unappealed June 4, 1985 rating decision granted 
entitlement to service connection for residuals of a left tibia 
fracture with osteoarthritic changes and chronic chondromalacia 
of the knee and assigned an initial noncompensable evaluation, 
effective September 9, 1983.

3.  The June 1985 rating decisions' assignment of a 
noncompensable rating for the Veteran's left knee disability was 
adequately supported by the evidence then of record, considered 
the correct facts as they then existed, correctly applied 
statutory or regulatory provisions extant at that time, and did 
not contain an undebateable error that was outcome determinative.

4.  The June 1985 rating decisions is deemed to have denied 
entitlement to service connection for a left knee scar; the 
denial of the claim was adequately supported by the evidence then 
of record, considered the correct facts as they then existed, 
correctly applied statutory or regulatory provisions extant at 
that time, and did not contain an undebateable error that was 
outcome determinative.

5.  Residuals of a herniated cervical disc and discectomy are 
related to the Veteran's service-connected residuals of a left 
tibia fracture.

6.  There has been no allegation of clear and unmistakable error 
in the June 4, 1985 rating decision with respect to the effective 
date assigned the grant of service connection of a left tibia 
fracture with osteoarthritic changes and chronic chondromalacia 
of the knee.


CONCLUSIONS OF LAW

1.  The June 1985 rating decision did not contain CUE in its 
assignment of an initial noncompensable evaluation for a left 
tibia fracture with osteoarthritic changes and chronic 
chondromalacia of the knee.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105 (2009).  

2.  The June 1985 rating decision did not contain CUE in its 
failure to grant entitlement to service connection for a left 
knee scar.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

3.  Residuals of a herniated cervical disc and discectomy are the 
result of service-connected residuals of a left tibia fracture.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.310.

4.  There is no legal basis for the Board to grant an effective 
date prior to September 9, 1983 for the grant of service 
connection for residuals of a fracture of the left tibia.  38 
U.S.C.A. §§ 5110, 5109A, 7105(c); 38 C.F.R. § 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE Claims

In a June 4, 1985 rating decision, the RO granted entitlement to 
service connection for residuals of a left tibial fracture with 
osteoarthritic changes and chronic chondromalacia of the knee.  
An initial noncompensable evaluation was assigned, effective 
September 9, 1983.  In an August 2005 statement, the Veteran 
alleged two instances of CUE in the June 1985 rating decision.  
First, he contends that the RO committed CUE by assigning an 
initial noncompensable rating for his left knee disability.  
Second, he contends that the RO committed CUE in the June 1985 
rating decision by failing to grant service connection and a 
separate disability rating for a left knee scar as secondary to 
the service-connected knee condition.  Service connection for a 
tender scar of the left knee was granted in an October 2002 
rating decision with an initial 10 percent evaluation assigned, 
effective June 22, 2000.  

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
5109A; 38 C.F.R. § 3.105(a).

CUE is essentially failure to apply correct statutory or 
regulatory provisions to correct and relevant facts.  Oppenheimer 
v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
Moreover, merely to aver that CUE occurred is insufficient.  
Fugo, 6 Vet. App. at 43.  A CUE claim must specify the bases for 
CUE; mere disagreement with how the facts were weighed and 
evaluated "can never rise to the stringent definition of CUE."  
Fugo, 6 Vet. App. at 44.  A CUE analysis is limited to a review 
of the evidence of record as of the issuance of the challenged 
decision.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

Initially, the Board must determine whether the June 4, 1985 
decision has been subsumed by a later decision of the Board, 
specifically, the November 30, 2005 Board decision that denied 
entitlement to an effective date earlier than June 22, 2000 for 
the grant of a compensable rating for the Veteran's left knee 
condition.  

When the Board affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the final 
appellate decision. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1100, 20.1103, 20.1104.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
Federal Circuit held that section 3.105(a) applies only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  Smith, 
supra, at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 
216, 224 (1994), the Court of Appeals for Veterans Claims (Court) 
held that an RO decision "appealed to and affirmed by the 
Board" was thus "subsumed by the Board's decision," and could 
not be attacked on CUE grounds.  See Donovan v. Gober, 10 Vet. 
App. 404(1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

When the rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of CUE. Rather, in such a case, 
the claimant "must proceed before the Board and urge that there 
was clear and unmistakable error" in the Board decision.  Brown 
v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

In the April 2010 rating decision denying the Veteran's CUE 
claims, the RO found that the June 1985 rating decision was 
subsumed by the Board's November 2005 decision.  The RO 
determined that the Veteran was with his CUE claim, in essence, 
seeking entitlement to an earlier effective date for the grant of 
a compensable rating for his left knee condition, hence the issue 
decided by the Board in November 2005 was the same as that posed 
by the Veteran's current CUE.  The Board disagrees and finds that 
the June 1985 rating decision has not been subsumed by the 
November 2005 Board decision. 

A Board decision does not automatically subsume prior RO 
decisions.  When a lengthy period of time passes between the RO 
decision denying a VA benefit and a subsequent Board decision 
denying the identical benefit, the question of whether the 
subsequent Board decision subsumes the earlier RO decision is not 
automatic.  Instead, it depends upon whether the Board decision 
decided the same issue that the RO decided and whether the RO and 
subsequent Board decisions were based upon the same evidentiary 
record.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  In 
Dittrich, the Federal Circuit found that a 1960 RO decision had 
been subsumed by the Board's later 1969 decision (called 
"delayed subsuming") and that the later Board decision was 
based upon essentially the same evidentiary record, although 
"some new and material evidence had been acquired in the 
interim."  See Dittrich, 16 F.3d at 1353; see also VAOGCPREC 14-
95 (May 12, 1995).

The Board finds that the June 4, 1985 rating decision was not 
subsumed by the November 30, 2005 Board decision.  The Board, in 
its November 2005 decision, adjudicated whether an earlier 
effective date was warranted for the grant of a compensable 
rating for the Veteran's left knee condition, and its focus was 
on the date the Veteran's claim for an increased rating was 
received (June 22, 2000) and any evidence addressing the severity 
of the left knee condition for the period beginning one year 
before the receipt of the claim, i.e. June 22, 1999.  The Board 
did not consider the severity of the Veteran's disability at any 
time prior to June 1999 in its November 2000 decision.  Review of 
the November 2005 Board decision also shows that the Board 
evaluated medical and lay evidence that was completely different 
from that considered by the RO in June 1985, and considered none 
of the facts and evidence that were before the RO at the time of 
the June 1985 rating decision.  In addition, while the Board 
referenced the June 1985 rating decision in its findings of 
facts, it was only to note that subsequent to the June 1985 
rating decision, a claim for an increased rating for the 
Veteran's left knee disability was not received until June 22, 
2000.  

Although the RO found that the Board adjudicated virtually the 
same claim as had been decided by the RO in June 1985, the Board 
notes that any similarity in the criteria used to adjudicate the 
claims are not sufficient in this case to find the Board's 
November 2005 decision subsumed the RO's rating decision, 
rendered 20 years earlier.  As noted above, the Board reviewed 
and evaluated a completely different evidentiary record in its 
November 2005 decision than was before the RO in June 1985, and 
did not address any of the evidence considered by the RO in June 
1985.  As the June 1985 rating decision was not subsumed by the 
November 2005 Board decision, it can be revised or reversed on 
the basis of CUE.  

The Veteran's first contention regarding CUE in the June 1985 
rating decision is that the RO erred in assigning a 
noncompensable rating for his service-connected left knee 
disability.  The RO determined that the evidence of record, 
including a May 1985 VA examination of the left knee, established 
that a noncompensable evaluation was warranted under 38 C.F.R. 
§ 4.71a Diagnostic Code 5262 (1984) pertaining to impairment of 
tibia and fibula.  As Diagnostic Code 5262 does not expressly 
provide for a noncompensable evaluation, the provisions of 
38 C.F.R. § 4.31 were for application.  38 C.F.R. § 4.31 (1984) 
(where a diagnostic code does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met).  

In his August 2005 claim, the Veteran argued that the RO failed 
to apply the correct statutory and regulatory provisions as it 
did not consider his complaints of pain when determining the 
extent of limited motion and disability stemming from his left 
knee condition.  Contrary to the Veteran's assertions, the June 
1985 rating decision clearly includes a discussion of the 
functional impairment resulting from the Veteran's disability.  
In the June 1985 rating decision, the RO noted that upon VA 
examination in May 1985, the Veteran complained of discomfort in 
and around the knee but demonstrated full flexion and extension 
of the knee.  The RO found that while the Veteran complained of 
pain in his knee joint, the evidence did not establish the 
presence of any functional limitations in the joint, hence, a 
noncompensable rating was appropriate.  

Therefore, while the Veteran has contended that the RO failed to 
apply the correct law when assigning an initial noncompensable 
evaluation, in actuality, the RO did consider the provisions 
addressing functional impairment and functional loss in place in 
1984.  Thus, it is clear that the Veteran essentially disagrees 
with how the facts, specifically his lay complaints of pain and 
the objective findings of the May 1985 VA examination, were 
weighed and evaluated in the June 1985 rating decision.  As noted 
above, such disagreement can never rise to the level of CUE and 
the Veteran's first allegation of CUE in the June 4, 1985 rating 
decision must be denied.  See Fugo, 6 Vet. App. at 44.

The Veteran also contends that the RO committed CUE in the June 
1985 rating decision by not granting service connection for 
scarring of the left knee.  Service connection for a tender scar 
of the left knee was granted in an October 2002 rating decision 
with an initial 10 percent evaluation assigned, effective June 
22, 2000.  The Veteran's current CUE claim argues that service 
connection for a left knee scar should have been granted in June 
1985 as the May 1985 VA examination noted the presence of scar on 
the left knee.  

The Veteran's first claim for service connection was filed in 
September 1983 and sought benefits with respect to a "left knee 
condition."  No mention of an associated left knee scar was made 
either in the claim or the Veteran's subsequent statements.  
However, as the Veteran appears to argue that his September 1983 
claim included a claim for service connection for his left knee 
scar, the June 1985 rating decision is deemed to have denied 
entitlement to service connection for a left knee scar.  See 
Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (if the 
record shows the existence of an unadjudicated claim, raised 
along with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run.).  Therefore, while 
the June 1985 rating decision did not explicitly address whether 
service connection was warranted for a left knee scar, the rating 
decision is deemed to have denied such a claim. 

The evidence at the time of the June 1985 rating decision 
relating to a left knee scar consisted of the Veteran's service 
treatment records, establishing that he underwent an open 
reduction of a tibial fracture in December 1954, and the May 1985 
VA orthopedic examination.  Upon physical examination of the knee 
in May 1985, the VA examiner noted the presence of scarring on 
the lateral view of the left kneecap that was no doubt secondary 
to the Veteran's in-service injury.  However, there was no 
evidence that the left knee scar resulted in any disability such 
as loss of motion, pain, or impairment to the joint.  The 
criteria in effect at the time of the June 1985 rating decision 
provided for a grant of service connection if a particular injury 
or disease resulting in disability was incurred coincident with 
service in the Armed Forces.  See 38 C.F.R. § 3.303 (1984).  
Although the Veteran underwent a surgical procedure during 
service that resulted in left knee scarring, the evidence of 
record at the time of the June 1985 rating decision did not 
establish the presence of any disability resulting from the left 
knee scar.  

Thus, the Veteran has not demonstrated that the law in effect 
during the June 4, 1985 rating decision was incorrectly applied 
or that the correct facts, as they were known at the time, were 
not before the adjudicators.  The evidence of record at the time 
of the June 1985 rating decision established that the left knee 
scar was not productive of any disability, and given the law in 
effect during the June 1985 rating decision, there is no showing 
that the RO committed CUE with respect to the failure to grant 
entitlement to service connection for a left knee scar.  The 
Veteran may disagree with how the RO chose to weigh and evaluate 
the evidence of record in June 1985, but as noted above, such 
disagreement can never serve as the basis for a finding of CUE.  
See Fugo, 6 Vet. App. at 44.  Therefore, the claim for CUE must 
be denied.  

As a final consideration, the Board notes that the notice and 
duty to assist provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are inapplicable to cases involving CUE in prior 
decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Livesay v. Principi, 15 Vet. App. 165 (2001).





Service Connection Cervical Spine

The Veteran contends that service connection is warranted for a 
disability of the cervical spine as it was incurred secondary to 
a fall caused by his service-connected left knee condition.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection is also provided for a disability, which is 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310.  The Court has held that service 
connection can be granted under 38 C.F.R. § 3.310, for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the holding in Allen with additional requirements 
that there be medical evidence created prior to the claimed 
aggravation showing the baseline of the disability prior to 
aggravation.  38 C.F.R. § 3.310(a)(b) (2008); 71 Fed. Reg. 
52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).  

On July 30, 2008 the Veteran fell injuring his neck while getting 
out of a car.  Over a three week period, he experienced 
progressive quadripaersis and in August 2008 was admitted to a 
private hospital and diagnosed with a severe cervical disc 
herniation.  A cervical discectomy was performed and the Veteran 
demonstrated improved leg, arm, and hand function.  The most 
recent records from the Veteran's private physician included a 
December 2009 MRI report showing numerous central disc 
protrusions along the cervical spine with central canal 
narrowing.  Therefore, the record establishes the presence of a 
current cervical spine disability.

The record also contains medical and lay evidence in support of a 
nexus between the Veteran's current cervical spine disability and 
the service-connected residuals of a tibia fracture.  During an 
April 2004 VA examination, the examiner found that the Veteran 
manifested left knee instability that had resulted in frequent 
falls.  Additionally, the November 2008 VA examination report and 
an April 2009 statement from the Veteran's private physician both 
provided medical opinions in favor of the Veteran's claim finding 
that the Veteran's July 30, 2008 fall was the result of his left 
knee instability.  The Veteran and his wife have also provided 
statements detailing the Veteran's frequent falls due to left 
knee disability, and an April 2010 statement from the Veteran's 
stepson describes how the Veteran stated that his left knee had 
stiffened moments before the July 2008 fall.  

The record therefore contains two medical opinions in favor of 
the claim and lay statements describing how the Veteran fell due 
to his left knee disability.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  In this case, the evidence 
weighs in favor of a nexus between the Veteran's residuals from a 
cervical disc herniation and discectomy and his service-connected 
left knee disability.  Accordingly, the claim is granted. 

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  


Earlier Effective Date for the Grant of Service Connection

The appellant claims that an earlier effective date is warranted 
for the grant of service connection for a left tibial fracture 
with osteoarthritic changes and chronic chondromalacia of the 
knee.  In numerous statements dated throughout the claims period, 
the Veteran contends that an earlier effective date is warranted 
for the grant of service connection as his initial claim for 
service connection was filed in 1958.  The June 1985 rating 
decision that granted entitlement to service connection for a 
left knee disability assigned an effective date of September 9, 
1983, the date the RO determined the claim for service connection 
was received.  The appellant was notified of the contents of the 
June 1985 rating decision in a letter mailed a few days later. 

The Veteran filed the current claim for an earlier effective date 
in January 2005 and the claim was denied by the RO in a June 2006 
rating decision.  Although the issue before the RO in June 2006 
was characterized as a claim for an increased rating for the 
Veteran's left knee disability, the RO explicitly addressed the 
issue of whether an earlier effective date was warranted for the 
grant of service connection of the disability.  

A claimant has one year from the date of notice of an RO decision 
in which to submit a notice of disagreement.  38 U.S.C.A. 
§ 7105(b).  If a notice of disagreement is not received within 
one year of the notice, the decision becomes final.  38 U.S.C.A. 
§ 7105(c).  Following notice of the June 1985 rating decision, no 
relevant communication was received from the Veteran until June 
2000, when the RO received a claim for an increased rating.  In 
no time within a year from the date he received notice of the 
grant of service connection did the Veteran express disagreement 
with the effective date assigned by the RO in the June 1985 
decision, nor did he express a desire for Board review.  

In the absence of a timely notice of disagreement the June 1985 
decision became final.  Final decisions can be revised in only 
two ways.  First, they can be reopened upon submission of new and 
material evidence.  Because the effective date for a grant based 
on new and material evidence can be no earlier than the date of 
application to reopen, reopening based on new and material 
evidence can never result in an earlier effective date.  
38 U.S.C.A. § 5110(a) (West 2002); Loenard v. Nicholson, 405 F.3d 
1338, 1337 (Fed. Cir. 2005).

The second route to an earlier effective date is through a 
successful claim of clear and unmistakable error in the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a) (2009).  
While the Veteran has filed claims for CUE in the June 1985 
decision (denied above), there has been no allegation of CUE with 
respect to the effective date assigned by the RO for the grant of 
service connection.  In fact, the Veteran has specifically stated 
throughout the claims period that his claim for an earlier 
effective date was wholly separate from his claims for CUE.  

The Veteran has asserted that he filed a claim for service 
connection for his left knee disability in 1958 that was not 
adjudicated and was subsequently lost by VA. 
While the Board is sympathetic to the Veteran's contentions, the 
record does not indicate that any claim for service connection 
was received by VA prior to September 1983.  In addition, this 
case involves an attempt to make a free standing claim for an 
earlier effective date.  Such a claim is not legally permitted.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board is 
required to note the finality of the June 1985 rating decision, 
and dismiss the appeal for an earlier effective date.  Id. at 
300.  In this case, it is the law and not the evidence that is 
dispositive.  See generally Sabonis v. Brown, 6 Vet. App. 426 
(1994).

With respect to the provisions of the VCAA, VA's General Counsel 
has held that the notice and assistance requirements of the VCAA 
are not applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit.  The General Counsel reasoned that there was no 
reasonable possibility that such a claim could be substantiated.  
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  Similarly, 
the Court has held that the VCAA was not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  






ORDER

The June 4, 1985 rating decision does not contain CUE in its 
assignment of an initial noncompensable evaluation for a left 
tibia fracture with osteoarthritic changes and chronic 
chondromalacia of the knee.  

The June 4, 1985 rating decision does not contain CUE in its 
failure to grant entitlement to service connection for a left 
knee scar.  

Entitlement to service connection for residuals of a cervical 
disc herniation and discectomy as secondary to service-connected 
residuals of a left tibia fracture is granted.

Entitlement to an effective date earlier than September 9, 1983 
for the grant of service connection for residuals of a fracture 
of the left tibia is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2009).  In support of his claims for service 
connection and increased ratings, the Veteran has submitted some 
records of treatment with his private primary care physician.  In 
addition, during an examination at the West Haven VA Medical 
Center (VAMC) in November 2008, the Veteran reported that he 
continued to receive treatment from his private doctor.  While 
some of this doctor's records are included in the claims folder, 
VA has a duty to obtain all relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Therefore, upon remand, efforts should be made to 
procure complete treatment records from the Veteran's primary 
care physician. 

The Board also finds that the Veteran should be afforded an 
additional VA examination to determine the current severity of 
his service-connected residuals of a left tibia fracture and left 
knee subluxation.  These examinations should fully address the 
factors pertaining to functional impairment and whether the 
disabilities are manifested by weakened movement, excess 
fatigability, incoordination, or pain.

With respect to the Veteran's claim for TDIU, the claim is 
inextricably intertwined with the grant of service connection for 
a cervical spine disability discussed above.  After implementing 
the Board's grant of service connection, the RO should 
readjudicate the claim for TDIU.  The Board notes that the 
Veteran's residuals of a left tibia fracture, left knee recurrent 
subluxation, and left knee tender scar are disabilities of a 
common etiology, and therefore meet the schedular criteria for a 
grant of TDIU under 38 C.F.R. § 4.16(a). 

Finally, the Veteran's June 2009 notice of disagreement expressed 
disagreement with all the claims addressed by the RO in the March 
2009 rating decision, including entitlement to service connection 
for hypertensive heart disease, eye retinopathy, high 
cholesterol, and entitlement to special monthly compensation for 
loss of the use of a creative organ.  These claims were not 
addressed in any of the May 2010 statements of the case.  As the 
Veteran has not been provided a statement of the case addressing 
all the claims included in the June 2009 notice of disagreement, 
a remand is required for the issuance of a statement of the case 
on the remaining issues.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran a letter that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) including notice regarding all his 
claim for secondary service connection and 
increased ratings for residuals of a left 
tibia fracture and left knee subluxation.  

2.  The Veteran should be provided a medical 
release form and specifically requested to 
execute it to authorize VA to obtain 
complete medical treatment records from his 
private primary care physician, Dr. Campo.

3.  Obtain records of treatment from Dr. 
Campo.  If unsuccessful in obtaining this 
evidence, inform the Veteran and his 
representative and request them to provide 
the outstanding evidence.

4.  Afford the Veteran a VA orthopedic 
examination to determine the current 
severity of his service-connected residuals 
of a left tibia fracture and left knee 
subluxation.  The claims folders should be 
made available to and reviewed by the 
examiner, and the examiner should note such 
review in the report.

a)  All indicated tests and studies should 
be performed, including range of motion 
studies in degrees.  

b)  The examiner should determine whether 
the disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in terms 
of the additional range-of-motion loss due 
to any weakened movement, excess 
fatigability, pain, flare-ups or 
incoordination, expressed in degrees, if 
possible.

c)  The examiner should provide an opinion 
concerning the degree of severity (whether 
mild, moderate, or severe) of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

d)  The examiner should provide an opinion 
as to whether the Veteran's residuals of a 
left tibia fracture manifest nonunion of the 
tibia and fibula with loose motion requiring 
a knee brace.  

e) The examiner should state whether it is 
at least as likely as not that any currently 
present gout, right knee disability, or left 
thigh atrophy were caused or aggravated by 
the Veteran's service-connected residuals of 
a left tibia and left knee disability.  

f)  The examiner should state whether it is 
at least as likely as not that any current 
lumbar spine disability was caused or 
aggravated by the Veteran's service-
connected residuals of a left tibia fracture 
and left knee disability.  

g)  Then the examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, and, in particular, his 
residuals of a left tibia fracture and 
cervical spine disability, either alone or 
in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  

If the Veteran's service-connected 
disabilities do not cumulatively render 
him unemployable, the examiner should 
suggest the type or types of employment in 
which the Veteran would be capable of 
engaging with his current service-
connected disabilities, given his current 
skill set and educational background.

5.  Issue a statement of the case to the 
appellant and his representative on the 
issues of entitlement to service connection 
for hypertensive heart disease, eye 
retinopathy, high cholesterol, and 
entitlement to special monthly compensation 
for loss of the use of a creative organ.  
The Veteran should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

6.  Readjudicate the other claims on 
appeal.  If the benefits sought on appeal 
are not fully granted the RO should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


